On July 8, 1966, the following order was entered in the above case:
This case comes before the court on decision and remand of the United States Supreme Court, filed July 5, 1966, wherein that Court pursuant to an opinion of June 6,1966, in *1382United States v. Utah Construction and Mining Company, No. 440, October 1965 Term, 384 U.S. 394, affirmed in part and reversed in part the action and judgment of this court as entered in its opinion of December 11, 1964, 168 Ct. Cl. 522, 339 F. 2d 606, and
It is ordered, that in conformity with, the said decision and remand of the Supreme Court the actions and directives provided for in this court’s opinion of December 11, 1964, in this case in so far as the Pier Drilling and Shield Window claims are concerned are vacated and withdrawn.
It is further ordered that the case is returned to the trial commissioner for further appropriate proceedings in conformity with the opinion and decision of the Supreme Court.
By the Court,
Wilson Cowen, Chief Judge.